DETAILED ACTION
Claims 16-18 and 20-36 are presented for examination.
Claims 1-15 and 19 have been cancelled.
Claims 16 has been amended.
Claims 21-36 are newly presented.
This office action is in response to the AFCP 2.0 submitted on 14-JAN-2022.
Interview conducted on 05-JAN-2022. Interview summary dated 01/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Regarding the interview, it was suggested to incorporate elements as found noted in the interview summary into claim 16. These elements were incorporated. Claims 1 and 9 were cancelled per the difference in scope to claim 16. Newly presented independent claims 26 and 33 contain the same limitation of the newly amended claim 16 with the minor changes for the statutory classes. Claim 16 (system claim), Claim 26 (method claim), Claim 33 (non-transitory computer-readable medium).
In view of the amendment per the recommendation made in the interview, the prior art has been overcome.
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Notice of Reasons for Refusal dated 11/16/2021 from the Japanese Patent Office cited the reference WO2015/132863. 
WO2015132863A1 teaches a traffic simulator. The instant application is not directed towards a traffic simulator and simulates the performance of an autonomous vehicle for performance allowing for validation and verification. WO2015132863A1 also lacks linear temporal logic and semantic coordinates, key elements to the invention. Examiner finds the reference WO2015132863A1 relevant to the field, but lacking in the inventive elements of instant application.

Yu et al., United States Patent 9459840 B1 (hereinafter ‘Yu’) teaches a method using linear temporal logic for developing specifications of a model where the contracts are between various elements, such as brake pedal on, cruise control off. Alaniz et al., U.S. Patent Application Publication 2016/0210382 A1 (hereinafter ‘Alaniz’) teaches autonomous driving virtual environments using virtual sensor data and generating a scenario, such as a stop sign, as seen in Figure 3A. Rasmussen, “Road Shape Classification for Detecting and Negotiating Intersections” [2003] teaches different types of road intersections taken from various road trackers. Rago et al., “Identifying duplicate functionality in textual use cases by aligning semantic actions” teaches a method for removing duplicate cases as shown in Fig. 2. Naderhirn, U.S. Patent Application 

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 16, 26, and 33, specifically

…
receiving a second input to the application indicating a type of road intersection;
defining, based at least in part on linear temporal logic, a sequence of multiple steps to be performed in sequential order between the set of values and at least one of:
…
determining a semantic coordinate representing the set of values in a map, the semantic coordinate indicative of the type of road intersection;
generating, based at least in part on the set of values, the sequence defined based at least in part on the linear temporal logic, and the semantic coordinate, the simulated scenario for execution; and
…

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 16-18 and 20-36 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sippl et al., “From Simulation Data to Test Cases for Fully Automated Driving and ADAS” – Sippl et al. teaches further information regarding the inputs using textual description. If the inputs were to be further amended in the claim, the reference will be incorporated into the rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.E.J./Examiner, Art Unit 2146
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146